In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                  No. 02-17-00418-CV

HONG LUO AND ZHENG CHEN,                     §    On Appeal from the 442nd District Court
Appellants

                                             §    of Denton County (14-03331-362)
V.

                                             §    September 20, 2018
ROBERT L. LEVY, M.D. AND ROBERT
L. LEVY, M.D. & ASSOCIATES, P.A.,
Appellees                                    §    Opinion by Chief Justice Sudderth

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that Appellants Hong Luo and Zheng Chen shall pay all of

the costs of this appeal, for which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By /s/ Bonnie Sudderth
                                           Chief Justice Bonnie Sudderth